MEMORANDUM OPINION
                                         No. 04-11-00117-CV

                                     Whitney Cordell SELLERS,
                                             Appellant

                                                   v.

     SAN ANTONIO FAMILY ENDEAVORS, INC. & The Fairweather Lodge Program,
                              Appellees

                      From the County Court at Law No. 2, Bexar County, Texas
                                      Trial Court No. 359758
                               Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: May 11, 2011

DISMISSED

           The parties have filed a joint motion indicating that they have fully resolved and settled

all issues in dispute. Because the parties have reached a final settlement of all issues raised in

this appeal, they ask that we dismiss this appeal. See TEX. R. APP. P. 42.1(a)(2). The parties’

motion to dismiss is granted, and this appeal is dismissed. Costs of appeal are taxed against the

party who incurred them.

                                                               PER CURIAM